In a proceeding to invalidate a petition designating Anthony A. La Bella, Sr., as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 52nd Assembly District, Kings County, and a proceeding to invalidate petitions designating Jeffrey Golkin as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the party position of Male Member of the Democratic State Committee from the 52nd Assembly District, Kings County, the appeals are from two judgments of the Supreme Court, Kings County (Slavin, J.), both dated August 4, 1986, which granted the applications.
Judgments affirmed, without costs or disbursements.
The Supreme Court, Kings County, properly granted the applications to invalidate the petitions (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919). Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.